Citation Nr: 0119932	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to improved disability pension for accrued 
benefits purposes.

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 determination of the RO.  At that 
time, the RO notified the appellant (the veteran's daughter) 
that her claim for accrued benefits was denied.  The 
appellant has appealed this determination.  

In the VA Form 9 filed by the appellant in January 2001, she 
stated that she wanted to have a Travel Board hearing.  The 
appellant was scheduled for a Travel Board hearing in 
February 2001, but she failed to appear at the hearing.  
After the hearing date passed, the RO received the 
appellant's written withdrawal of her hearing request.  Under 
these circumstances, the Board considers the request for a 
hearing to be withdrawn by the appellant.  See 38 C.F.R. 
§ 20.704(d)(e).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  During the veteran's lifetime, service connection was 
established for gunshot wound residuals of the right ankle at 
the rate of 20 percent.  

3.  The veteran became entitled to receive improved 
disability benefits as of December 1982, and he was awarded 
this, the greater benefit each month.  

4.  The veteran died from lung cancer, a nonservice-connected 
disability, in November 1998.  

5.  There was no claim from the veteran pending at the time 
of his death.

6.  There is no evidence that the veteran did not receive his 
October 1998 pension check.

7.  The appellant's claim for accrued benefits was received 
by the RO in February 2000.  

8.  The appellant did not file a claim for death benefits 
within one year of the veteran's death.


CONCLUSION OF LAW

The appellant's claim for accrued benefits is without legal 
merit.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.1000 (2000); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's daughter, is claiming 
entitlement to benefits that she believes have accrued from 
the veteran's improved disability benefits.  During the 
veteran's lifetime, service connection was established for 
gunshot wound residuals of the right ankle at the rate of 20 
percent.  He became entitled to receive improved disability 
benefits in December 1982, and the veteran was awarded this, 
the greater benefit each month.  The veteran died from lung 
cancer, a nonservice-connected disability in November 1998.  
The appellant filed her claim for accrued benefits in 
February 2000.  

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

By virtue of the RO's notices and rating determinations, 
including the Statement of the Case (SOC) and the 
Supplemental Statement of the Case (SSOC) issued during the 
pendency of the appeal, the appellant was given adequate 
notice of the pertinent regulations pertaining to her claim 
for accrued pension benefits.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

The Board is of the opinion that there is no duty to assist 
in this case because the evidence on file establishes (as 
will be discussed below) that the appellant's claim must be 
denied as a matter of law.

Therefore, even if every effort were taken to assist the 
appellant in obtaining relevant evidence, there would remain 
no reasonable possibility that such assistance could aid in 
substantiating this claim.  Thus, the Board concludes that 
there is no further duty to assist the appellant in the 
development of her claim.  See VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).

Except as provided in section 3329 and 3330 of title 31, 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereafter in this section and 
section 5122 of this title referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual be paid as follows: 

(1) Upon the death of a person receiving 
an apportioned share of benefits payable 
to a veteran, all or any part of such 
benefits to the veteran or to any other 
dependent or dependents of the veteran, 
as may be determined by the Secretary; 

(2) Upon the death of a veteran, to the 
living person first listed below: 

(A) The veteran's spouse; 
(B) The veteran's children (in equal 
shares); 
(C) The veteran's dependent parents 
(in equal shares); 

(3) Upon the death of a widow or 
remarried surviving spouse, to the 
children of the deceased veteran; 

(4) Upon the death of a child, to the 
surviving children of the veteran who are 
entitled to death compensation, 
dependency and indemnity compensation, or 
death pension; and 

(5) In all other cases, only so much of 
the accrued benefits may be paid as may 
be necessary to reimburse the person who 
bore the expense of last sickness and 
burial. 

(b) No part of any accrued benefits shall be used to 
reimburse any political subdivision of the United States for 
expenses incurred in the last sickness or burial of any 
beneficiary. 

(c) Applications for accrued benefits must be filed within 
one year after the date of death.  If a claimant's 
application is incomplete at the time it is originally 
submitted, the Secretary shall notify the claimant of the 
evidence necessary to complete the application.  If such 
evidence is not received within one year from the date of 
such notification, no accrued benefits may be paid.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Under 38 U.S.C.A. § 5121, therefore, a claimant is only 
entitled to what was properly due to the veteran at the time 
of his death, but which was unpaid.  Zevalkink v. Brown, 102 
F.3d 1236, 1241-42 (Fed. Cir. 1996); see also 38 C.F.R. 
§ 3.1000.

The claims file shows that there was no claim pending from 
the veteran at the time of his death, and that it appears the 
veteran properly received all VA benefits to which he was 
entitled.  Under the law pertaining to reductions and 
discountenances, the effective date of a reduction or 
discontinuance of an award due to death will be the last day 
of the month before the death of the payee.  In other words, 
in the veteran's case, since the date of his death was in 
November 1998, the effective date of the discontinuance of 
his award due to his death would be October 31, 1998.  

There is no indication from the record that the veteran did 
not receive a check for the month of October.  No additional 
benefits accrued after October 31, 1998.  The appellant has 
not made any specific allegations as to any accrued monies 
which she believes were due and unpaid at the time of the 
veteran's death.  Since the evidence of record reflects that 
there were no unpaid benefits due the veteran at the time of 
his death, there are no accrued benefits to award the 
appellant.

Moreover, the appellant first submitted a claim for accrued 
benefits in February 2000, more than one year from the date 
of the veteran's death in 1998.  There is nothing in the 
record that could be construed as a claim for accrued 
benefits that was filed within the year following the 
veteran's death.  38 U.S.C.A. § 5121(c); See 38 C.F.R. 
§§ 3.152, 3.1000.

The statutory and regulatory criteria governing entitlement 
to accrued benefits are clear and specific, and the Board is 
bound by them.  Pursuant to these criteria, there is no basis 
upon which to grant the appellant accrued benefits.  
Therefore, the Board concludes that there are no accrued 
benefits to be disbursed to the appellant.  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

